Citation Nr: 0020593	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-28 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to February 
1982.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1996 rating decision from the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for diabetes mellitus and denied reopening the 
claim of service connection for a right ankle disorder.

The claim of service connection for a right ankle disorder 
was reopened by the Board in October 1998.  The case was then 
remanded to the RO for further development on the issues of 
service connection for a right ankle disorder and diabetes 
mellitus.  

The veteran appears to be raising a claim for a right knee 
disorder, although it is unclear.  This issue is referred to 
the RO for any appropriate action.  


FINDINGS OF FACT

1.  The evidence unequivocally shows that the veteran had a 
pre-existing right ankle disorder.  

2.  The veteran has not presented competent medical evidence 
that his pre-existing right ankle disorder underwent a 
permanent increase in disability during service.  

3.  There is no competent evidence of record showing that 
diabetes mellitus had its onset during service or was 
compensably manifested within a year thereafter. 


CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
ankle disorder and diabetes mellitus are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show treatment for right ankle pain 
on numerous occasions during service.  A service entrance 
examination report is not of record.  In August 1981, the 
veteran complained of right ankle pain for one week.  He 
denied trauma within the past 24 hours and reported that he 
had broken his ankle two times a year earlier.  It was noted 
that he had some calcification of the distal syndesmosis.  
The assessment was chronic problems and arthralgia and a 
short leg walking case prescribed.  The veteran was to be on 
a profile.  A record of acute care of the same date notes 
that the veteran complained of right ankle pain on weight 
bearing, and that he may have twisted his ankle while at 
home.  It was noted that an X-ray had been ordered as was a 
short leg walking case, to be used for two weeks.  About 10 
days later, the cast was removed and it was noted that the 
veteran still had lateral tenderness.  The diagnosis was 
persisting arthralgia and he was referred to physical 
therapy.  A physical therapy record, dated the same day, 
notes that the veteran complained was out of a right ankle 
cast for an ankle fracture and chip and was complaining of 
medial malleolus and anterior talus area pain.  Range of 
motion testing of the ankle resulted in increased tenderness 
and pain.  The assessment was resolved right ankle fracture.  

An "EDP" physical examination report, dated in September 
1981, shows that the veteran's musculoskeletal system and 
lower extremities were normal.  A significant or interval 
history was noted to include a chipped bone in his right 
ankle with pain.  On examination there was full range of 
motion in both feet and ankles.  In the summary of defects, 
right ankle pain was reported.  The veteran completed a 
medical history form indicating that he had foot trouble, 
with a notation by the examiner that the veteran had been 
treated with a cast for a "'chipped bone'" in the right 
ankle in August 1981. 

In October 1981, the veteran was complained of increasing 
right foot pain on the top of the foot and around the 
anklebone.  He was referred for an orthopedic evaluation.  In 
the referral, it was noted that he had had a fracture of the 
right ankle prior to entering service in 1980.  The referring 
physician noted that the veteran had had a normal physical 
examination but consistently complained of right ankle pain 
after four months of physical therapy, and commented that X-
ray examination showed only mild interosseous ligament 
calcium.  The referring physician asked, "Is there anything 
else we can do or is this even real?"  The provisional 
diagnosis was right ankle pain.  

At the orthopedic clinic, where the veteran was seen in 
October 1982, he reported that he had slipped on ice two 
years earlier but had waited a few days before seeing a 
doctor and was told that at that time that he had a broken 
ankle.  The veteran stated that his ankle had been casted for 
several months and had gotten better until basic training.  
On examination the medial side was more tender than the 
lateral side.  X-rays were noted to be unremarkable.  When 
the veteran was seen at the orthopedic clinic in December 
1981, it was noted X-ray films of the ankles had been 
reviewed and there was no arthritis of the ankles and no sign 
of a past fracture.  On examination, there was tenderness on 
the medial and lateral aspect of the ankle. The veteran was 
referred for a neurologic evaluation to rule out tarsal 
tunnel syndrome and sural nerve entrapment.  On the referral, 
it was noted that there was a positive Tinel's sign at the 
medial malleolar area and past inversion sprains.  The 
veteran underwent electrodiagnostic testing in January 1982, 
which according to a neurology clinic notation, showed no 
electrical evidence of tarsal tunnel syndrome.  The veteran 
was given a temporary physical profile for chronic ankle pain 
of uncertain etiology in January 1982.  

In February 1982, the veteran was referred to the podiatry 
clinic, with a two-year history of foot and ankle pain, 
status post "some type of [fractured] ankle."  At the 
podiatry clinic he was noted to complain of right ankle pain, 
to be obese, and to have some right anterior ankle capsule 
pain and pain with palpation.  There was no swelling, 
inflammation or crepitus.  In a physical therapy record, 
dated later that month, the veteran was noted to have the 
same complaint, i.e., tenderness in the medial malleolus.  
Tenderness of the medial malleolus was noted on examination 
and the impression was early arthritis.  X-ray examination 
was planned, but no report is of record.  A separation 
examination report is not associated with the claims folder.  
The service medical records contain no reference to diabetes 
mellitus.  

The RO made multiple requests for service medical records.

During a June 1982 VA examination, the veteran related that 
in 1979, about one year prior to entering service, he had 
injured his right ankle while working on the railroad.  He 
stated that there had been no fracture, but that he had worn 
an Ace bandage and had been off from work for about 11/2 
months, after which he returned to work and had no further 
problems.  The veteran reported that during AIT (advanced 
individual training) in service, he noticed pain and swelling 
in the ankle.  He related that he underwent X-ray examination 
and stated that "supposedly the bone was 'cracked and 
chipped.'"  The veteran stated that he was then placed in a 
cast for about three months but continued to have problems 
despite physical therapy and medication.  The veteran 
reported that he had been using a cane since the cast was 
removed, which he claimed had caused a severe knee disorder.  
The examiner reported that the veteran was able to ambulate 
without a cane, though a limp was noted, which the examiner 
reported varied during the examination.  

Physical examination disclosed no swelling of the right ankle 
compared to the left; the landmarks were well preserved; and 
there was full range of motion.  Initially, the veteran 
complained of pain on palpation over the medial aspect.  
However, the examiner reported that during manipulation of 
the right foot, when he placed a good deal of pressure over 
the ankle, the veteran did not respond at all to pain.  The 
examiner reported that there was good strength and full 
mobility, with no crepitus or grating in the ankle.  X-ray 
examination of the right ankle revealed calcification of the 
interosseus ligament at the distal leg, normal articulations 
and no evidence of fracture.  The clinical diagnoses were 
residuals, right ankle injury and calcification of the 
interosseus ligament.  The examiner stated that there might 
be some functional overlay.  A handwritten addendum indicates 
that there was calcification of the interosseous ligament.  
No mention of diabetes was made in the examination report. 

VA outpatient treatment records, dated from January 1992 to 
November 1995, show that the veteran's past medical history 
was reported as positive for diabetes in February 1992.  The 
records also show that in April 1994, the veteran was 
hospitalized with a complaint of right ankle pain secondary 
to a protruding ankle chip.  A CT (Computed Tomography) scan 
reportedly showed arthritic or post-traumatic changes.  He 
reported that he had injured his right ankle in 1977, when he 
slipped on the ice upon getting out of a car and that he had 
sought medical attention one day later.  He indicated that, 
at that time, he was placed in a cast for six months and that 
subsequent X-ray examination showed a crack and a 
questionable chip of the right ankle.  The veteran further 
reported that after the cast was removed, pain was 
intermittent and related to activities, and that he had 
increased pain with physical training after entering service.  
The veteran underwent right ankle arthroscopy and the 
diagnosis was right ankle synovitis.  An outpatient treatment 
record, dated in November 1995, shows that the veteran 
complained of falling when going down the stairs and that he 
had diabetic neuropathy.  

In a statement in support of his claim, dated in June 1996, 
the veteran reported that he broke his right ankle at Ft. 
Benjamin Harrison.  He further claimed that he had been 
diagnosed with diabetes one month after discharge from 
service.  The veteran indicated that he had received all 
medical treatment for his conditions from the VA Medical 
Center in St. Louis, Missouri.  

In his application for compensation, received in July 1996, 
the veteran reported that he had had residuals of a broken 
right ankle since 1981 and arthralgia and diabetes since 
1982.  

In a VA examination for joints in August 1996, the veteran 
reported that in 1981, while walking in the snow, he had 
fractured his right ankle and that it had been casted three 
times.  The veteran reported that since discharge from 
service, the ankle had never gotten better and expressed his 
opinion that running in service hurt the ankle.  He also 
reported that he the ankle still hurt and that he had been 
told he has rheumatoid arthritis.  The examiner noted that 
the service medical records showed a "new fracture bone 
chip" in 1981 and a fracture of the right ankle in 1980, 
prior to service.  The examiner also noted that 
electromyography of October 1981 had been negative.  Current 
physical examination revealed tenderness in the right ankle, 
but no crepitus or effusion.  The ligaments were intact as 
was muscle strength, and there was no neuropathy.  X-ray 
examination of the right ankle was unremarkable.  The 
relevant clinical diagnosis was fractured right ankle, 1981, 
symptomatic.  

During a VA examination for diabetes mellitus in August 1996, 
the veteran reported that two weeks after discharge he was 
experiencing polydipsia and other symptoms, went to VA, and 
was told by a VA physician that his blood sugar level was 
800.  He reported having been on medications since then.  The 
examiner stated that after having reviewed the veteran's 
medical records, the earliest diagnosis of diabetes mellitus 
that she could find was in August 1986, with reference to the 
veteran having been diabetic since 1983, with another 1986 
note indicating that he had been diabetic since 1984.  The 
current diagnosis was adult-onset diabetes mellitus.  In an 
addendum to the report, the examiner stated that the veteran 
clarified that his early symptoms of diabetes were in 1982, 
at which time he was seen by Dr. Baggett in Granite City.  
The veteran indicated that Dr. Baggett told him that his 
glucose had been 800.  The veteran was to try to obtain a 
copy of those records and submit them.  

In his Notice of Disagreement, dated in November 1996, the 
veteran indicated that his right ankle condition was 
aggravated during service as evidenced by the fact that he 
was placed in a cast for six months.  He further claimed that 
he was diagnosed with diabetes in 1982 by Dr. Kahn and began 
taking insulin at that time.  A VA Form 4142 (Authorization 
And Consent To Release Information to VA) was sent to the 
veteran but not returned.  

In his substantive appeal, VA Form 9, dated in October 1997, 
the veteran reiterated his contention that his right ankle 
condition had been aggravated during service, and 
specifically during training.  He further alleged that 
service connection was warranted for diabetes because he had 
been "worked up" for diabetes in 1983, less than one year 
after service discharge.  

In response to the Board's October 1998 remand the RO asked 
the veteran to identify the VA facility where he purportedly 
had been told shortly after service that his blood sugar was 
800 and to identify any medical evidence that would show 
diabetes within a year after service.  He was also asked to 
identify any medial care providers by whom he was treated 
prior to service for a right ankle injury and to identify the 
railroad by which he was employed when a pre-service ankle 
injury occurred.  He was provided with medical release forms.  
In November 1998, the veteran replied that he had been 
treated for a right ankle condition by Dr. Armand and 
indicated that he would provide the treatment records at a 
later date.  He also indicated that the blood sugar level of 
800 was found on evaluation at the VA Medical Center in St. 
Louis, Missouri, in 1982.  

By a letter dated in February 1999, the VA Medical Center in 
St. Louis, Missouri, advised that there was no record of a 
blood sugar reading of 800 in 1982 and that reports of all 
blood work since 1987 were enclosed.  The enclosed outpatient 
treatment records reflect that the veteran had an elevated 
blood glucose and glucose in his urine in July 1987, the 
earliest results of such tests.  VA outpatient records dated 
from November to December 1998, note a past medical history 
of a broken ankle in the mid-seventies and a diagnosis of 
diabetes mellitus.  Treatment records, dated from July 1995 
to February 1999, show treatment for a right ankle disorder 
and diabetes mellitus, among other conditions.  

In March 2000, the veteran submitted a copy of a statement in 
support of his claim with the revision of a doctor's name 
from Dr. "Armand" to "Kahn."  He also submitted 
authorization for release of information forms naming "Dr. 
Kahn" and "Dr. Baggert" but giving no first name or 
initial and no address other than Granite City, Illinois for 
either.  In March 2000 the RO advised the veteran that the 
release forms were incomplete and requested that he submit 
completed authorizations.  The veteran did not respond.  (An 
Internet directory does not list a physician by the name of 
Dr. Kahn or Dr. Baggert (or Baggett) for Granite City, 
Illinois.) 

The veteran presented for a VA examination for joints in 
August 1999.  The examiner stated that the C-file and X-rays 
had been reviewed in association with a detailed examination, 
in addition to a review of the veteran's reported history.  
The examiner referred to an examination of April 21, "1999" 
by a podiatrist while the veteran was hospitalized for 
arthroscopy of the ankle; however, it appears that the 
examiner was referring to records of April 21, 1994, which 
mention a right ankle injury in 1977.  The current examiner 
noted that the veteran added that he was seen at the Oliver 
Anderson Hospital and was told that he had a "chipped 
bone," and was placed in a cast for four months.  The 
veteran further reported that in 1979 he sprained the left 
(not the right) ankle while working on the railroad.  The 
examiner recounted the information in the service medical 
records and claims file, also noting that presently the 
veteran stated he "'had no complaints of ankle pain before 
and during the military.'"  He further stated that "'10 
days after starting basic training I began having right ankle 
pain.'"  The veteran reported that after walking one block 
he had to stop because of pain in all of his bones and that 
he had to use an inhaler, which the examiner commented was 
due to sarcoidosis.  The veteran complained of daily pain in 
the right ankle but was not aware of any specific weakness, 
stiff feeling, or swelling, or that the ankle gave way when 
walking.  The examiner noted that in addition to medication 
for sarcoidosis the veteran also took medication for his 
diabetes.  The veteran indicated that he had used a cane "on 
and off" since leaving the military and that he used it in 
the "right" hand.  It was also noted that the veteran was 
currently receiving Social Security disability benefits due 
to sarcoidosis.  The findings of a physical examination were 
reported and included that the veteran he had no dorsiflexion 
of the right ankle beyond the neutral position with 40 
degrees of plantar flexion.  

On review of X-rays obtained the same day, the examiner noted 
that there was calcification in the area of the distal tibial 
syndesmosis with slight calcification, distal tibial 
metathesis.  The tibial talar joint and joint space between 
talus and medial malleolus and between the talus and lateral 
malleolus were noted to be normal.  The examiner stated that 
there was no joint space narrowing and no osteophytes and no 
hypertrophic arthritis was shown.  The examiner commented 
that the current X-rays showed no change from the ones on 
August 1996 and June 1994.  The clinical diagnosis was right 
ankle pain.  

The examiner went on to state that the veteran had sustained 
an injury to the right ankle in 1977 which included a tear to 
the distal tibiofibular syndesmotic ligament that resulted in 
calcification as seen on X-ray.  The examiner noted that as 
early as 1982 comment was made in regard to the 
calcification.  It was also stated that any fracture that may 
have occurred in 1977 healed without deformity of the right 
ankle and that there was no evidence of osteoarthritis of the 
ankle.  The examiner also stated that the loss of 
dorsiflexion of the right ankle was compatible with the type 
of injury that occurred in 1977, and that such an injury to 
the distal tibial syndesmosis would limit motion, 
particularly dorsiflexion.  The examiner commented that there 
were no specific statements as to what, if any, new actual 
injury occurred during military training other than the 
veteran starting to experience symptoms with reference to the 
right ankle.  He stated that the increased symptoms with 
military training were compatible and were reasonably 
expected to occur following a significant injury to the 
distal tibiofibular syndesmosis which would have been 
significant enough to cause the calcifications shown on X-ray 
examination.  The examiner concluded, therefore, that there 
was evidence to suggest a significant injury prior to 
entering the military, which, in his opinion, would have been 
aggravated by military training.  The examiner further stated 
that it was reasonable to say that the veteran unequivocally 
had a pre-existing right ankle injury, which may or may not 
have been a fracture, a matter of little concern since the 
actual residual was calcification in a ligament in the area 
and loss of motion.  In summary, the examiner stated that 
military training would more likely than not have aggravated 
the pre-existing right ankle pathology and likely have 
increased its symptoms.  The examiner added that there was no 
evidence that the veteran's previous ankle condition from an 
injury in 1977 and made worse in 1981, would be progressive 
in any way or produce any increased degree of disability with 
the passage of time.  The examiner concluded that the 
veteran's loss of activity level was due to his diabetes, 
diabetic neuropathy and pulmonary sarcoidosis.  

In an October 1999 handwritten addendum to the August 1999 
examination report, the examiner stated that it was not 
likely that there was a permanent increase or permanent 
aggravation of the pre-existing ankle condition, noting that 
the reduced range of motion was slight.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as diabetes mellitus, are manifested to a 
compensable degree within the initial post-service year, 
service connection may also be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

When a disability is not initially manifested during service 
or within the applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991); 
38 C.F.R. § 3.304(b).  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1999).

A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Right Ankle

The veteran has reported a pre-service history of a right 
ankle injury.  The regulations state that veterans are 
presumed to be in sound condition when accepted and enrolled 
for service, except for disorders noted at entrance into 
service.  38 C.F.R. § 3.304(b).  The presumption applies 
unless there has been an induction examination in which the 
disability was detected.  See Bagby v. Derwinski, 1 Vet. App. 
238 (1994).  Unfortunately, in this case, the entrance 
examination report is not available.  Therefore, the 
presumption of soundness applies.  However, clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991); 
38 C.F.R. § 3.304(b).  

Despite varying accounts of exactly how and when the veteran 
sustained an injury to his right ankle prior to service, it 
is abundantly clear from the evidence, including the 
veteran's numerous and detailed reports both during and after 
service, and certain medical findings and opinions, that he 
sustained at least one right ankle injury sometime between 
1977 and 1979, prior to entering service.  While he has 
recently denied a second injury to the right ankle in about 
1979, while he was working for the railroad, he previously 
reported such a history.  In fact at the time of the VA 
examination in 1982, that was the only pre-service right 
ankle injury that he mentioned.  

In any event, available service medical records show in-
service right ankle complaints dating back to August 1981, 
without evidence of any specific injury in service, and X-ray 
findings of calcification of the distal syndesmosis.  
Although there are service medical references to a fracture 
and chipped bone, there is no service medical record 
documentation of such injuries during service and it appears 
that the notations relate information provided by the 
veteran.  For example, when the veteran underwent a September 
1981 EDP examination, the examiner found that the veteran's 
lower extremities and feet were normal, with full range of 
ankle and foot motion, but noted that the veteran been 
treated for a '"chipped bone'" in his right ankle in August 
1981.  By the use of quotation marks, it is clear that the 
examiner was quoting someone, apparently the veteran, and was 
not making an independent determination that the veteran had 
been treated for a "chipped bone," which at times the 
veteran has stated occurred prior to service.   Subsequent 
medical records again relate the veteran's history of a pre-
service ankle injury, treated by casting of the ankle.  Thus, 
there is an abundance of evidence showing that the veteran 
had a pre-service right ankle injury.  Additionally, the 
Board finds that there is competent evidence also showing 
that the pre-service injury did not completely resolve 
without residuals.  Ligamentous calcification, which was 
noted in August 1981 in association with the veteran's first 
documented complaints of ankle pain, was noted by the August 
1999 VA examiner to have been a residual of the pre-service 
injury.  Since there is no evidence of any right ankle injury 
in service and in view of comments made by the August 1999 
examiner, it is concluded that the presumption of soundness 
at service entrance in respect to the veteran's right ankle 
is rebutted. 

As to whether the veteran's right ankle disorder was 
aggravated by service or whether he developed any 
superimposed right ankle disorder, there is no evidence of 
any specific injury to the right ankle during service.  In 
fact when the veteran was seen in August 1981 for right ankle 
complaints, he gave a one-week history of right ankle pain 
and a history of having broken his ankle two years earlier.  
There was no mention of any in-service injury and he 
specifically denied trauma within the prior 24 hours.  
Subsequent service medical records reflect the veteran's 
continued complaints regarding his right ankle, with little 
in the way of abnormal findings.  In fact, an Army physician 
who referred the veteran to an orthopedic clinic posed the 
question "[I]s this even real?"  The service medical 
records reflect that in-service X-rays showed no arthritis 
(despite a notation by the physical therapy clinic of early 
arthritis) and no sign of past fracture and that in-service 
electrodiagnostic studies showed no tarsal tunnel syndrome.  
Other than the veteran's continued complaints of ankle 
tenderness and pain, there was little in the way of objective 
findings of an ankle disorder except for the calcified 
ligament which has been attributed by medical opinion to the 
pre-service injury.   

The veteran did file a claim for service connection for a 
right ankle disability upon being separated from service, and 
at the time of a June 1982 VA examination he claimed to have 
a chip sitting on top of the ankle.  However, his statement 
is not competent evidence of a "chip" since, as a lay 
person, he is not qualified to make such a determination.  
Espiritu v. Derwinski, Vet. App.  Moreover, an X-ray taken at 
the time of the examination showed only ligamentous 
calcification, which is what was noted in August 1981 during 
service.  Although the veteran claimed to have been using a 
cane since his cast was removed, such is not corroborated by 
the service medical records.  In any event, the examiner 
found that the veteran could walk without a cane and noted 
that although he tended to limp, his limp "varied" during 
the examination.  The veteran also reported that during 
service his ankle had been casted for about three months, 
whereas the service medical records show only a few weeks.  
In any event, the VA examination revealed no objective 
abnormalities of the right ankle and, although the veteran 
initially complained of ankle pain, the examiner noted that 
there was no pain response when considerable pressure was 
placed on the ankle.  In view of these findings the examiner 
concluded that there might be some functional (non-organic) 
overlay to the veteran's complaints, and despite the 
diagnosis of "residuals" of right ankle injury, the only 
residual specifically noted was the ligament calcification.  

VA outpatient records, dated in April 1994, in association 
with right ankle arthroscopy, show that the veteran reported 
that the ice-related accident occurred in 1977, and that he 
was placed in a cast for six months, after which he had 
intermittent pain on activity.  On VA examination in August 
1996 he reported that there had been no injury during 
service, only pain, and the examiner noted that the veteran's 
right ankle had been fractured "prior to the military."  An 
X-ray examination of the right ankle in August 1996 was 
"unremarkable" and considered to be negative.  Although the 
August 1996 joints examiner diagnosed fractured right ankle 
1981 and in the text of the examination report noted that 
military records in the claims file showed "New fracture 
bone chip 1981," this simply is not the case.  The service 
medical records have been reported extensively above and they 
do not document an in-service bone chip fracture.  To the 
extent that they relate something the veteran said, such is 
not medical evidence.  In any event, the August 1996 
examination findings were essentially negative other than 
some limitation of right ankle motion and the veteran's 
complaint of pain.   

When the veteran was afforded a VA examination in August 
1999, he identified the hospital at which he had been treated 
for his pre-service ankle injury.  However, when asked by the 
RO to provide that information and to authorize the release 
of his medical records, he did not identified the hospital.  
The veteran also mentioned two pre-service injuries, 
referring to the initial one as having been in 1977 when he 
slipped on ice and chipped a bone in his right ankle, and the 
second as a sprain involving the left ankle.  The examiner 
reviewed the file and following examination stated that the 
veteran's loss of dorsiflexion of the right ankle was 
compatible with the type of injury that occurred in the 
1970s, and that the injury to the distal tibiofibular 
syndesmosis would have been significant enough to have caused 
the calcification shown on X-ray examination.  Thus, even 
though there is no service entrance examination report 
showing the ligamentous calcification, the examiner's opinion 
shows that it resulted from the pre-service injury and not 
from any incident of service.  Accordingly, it is not 
evidence of "aggravation" of the pre-service injury.  The 
examiner also noted that X-rays from 1994 to current ones 
showed no change. 

While the veteran's statements must generally be accepted as 
true for the purpose of determining whether the claim is well 
grounded, he has given conflicting stories about his ankle 
symptoms, all of which can not be true.  For example, 
although he reported in October 1981 that his right ankle 
injury had healed until he began basic training, April 1994 
VA outpatient records prepared in connection with right ankle 
arthroscopy reflect his report that after removal of a pre-
service cast, he had had intermittent right ankle pain with 
activity, including during basic training.  

In any event, the question is basically one of whether the 
veteran experienced a permanent increase in his right ankle 
disability due to military service and not merely whether his 
ankle became more symptomatic during military training.  As 
presented above, the service medical records show little 
besides the ligamentous calcification due to the pre-service 
injury and the veteran's repeated complaints.  Although the 
examiner initially stated that military training likely 
aggravated the pre-service pathology and increased the 
symptoms, he also stated that there was no evidence that the 
veteran's pre-existing condition of the veteran's right ankle 
would have been progressive in any way or have produced any 
increased degree of disability with the passage of time.  The 
examiner also did not identify any permanent increase in 
disability that would have constituted "aggravation."  The 
examiner was then asked to explain whether the veteran's 
ankle problems in service as likely as not marked a 
"permanent increase" in the right ankle pathology.  In an 
addendum to his report, he stated that it was "not likely" 
that there was a permanent increase or permanent aggravation 
of the preexisting ankle condition, noting that there was 
only a slight decrease in range of motion.  Thus, the opinion 
and addendum, when considered as whole, do not support any 
aggravation.  

In sum, the evidence primarily shows a pre-service right 
ankle injury, ligamentous calcification noted during service 
and attributed by medical opinion to the pre-service injury, 
and repeated in-service complaints of right ankle pain.  On 
VA examination within a year after service only the ligament 
calcification was shown and a recent medical opinion 
concluded that there was no permanent increase or permanent 
aggravation of the pre-existing ankle injury.  As the veteran 
has presented no evidence showing that there was a permanent 
increase in disability, the claim is not well grounded and 
must be denied.  The veteran's own statements as to any 
increase doe not constitute a medical opinion that the pre-
existing right ankle disorder underwent a permanent increase 
in severity.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).   The Court has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Such is not shown in 
this case.  

As the veteran's claim for service connection for a right 
ankle condition is not well grounded, the presumption of 
aggravation is not for application.  Adams v. West, 13 Vet. 
App. 453, 457 (2000), citing Maxson v. West, 12 Vet. App. 
453, 459-60 (1999).  

Diabetes Mellitus

The veteran contends that diabetes mellitus was diagnosed 
within one month after service.  Initially, it is noted that 
the service medical records do not show a diagnosis of 
diabetes mellitus during service and there is no competent 
evidence that diabetes mellitus was manifested to compensable 
degree within the initial post-service year.  38 C.F.R. 
§§ 3.307, 3.309 (1999).  Additionally, the veteran did not 
mention diabetes mellitus in his initial claim for VA 
disability benefits, which was filed in March 1982, and a VA 
examination of June 1982 did not note that the veteran had 
diabetes mellitus, even though the veteran has contended that 
he had first been diagnosed only about three months earlier.  

The veteran has given varying accounts of when diabetes 
mellitus was first diagnosed, all of which can not be 
correct.  Additionally, he was not cooperative in complying 
with RO requests for medical information regarding diabetes.  
Despite his allegation that he had a blood sugar of 800 
within the initial post-service year, medical confirmation of 
that allegation has been unobtainable and his claim that such 
was shown at a VA facility appears to be incorrect as no 
medical record could be found.  In any event, the veteran's 
statement that his blood sugar was 800 within a year after 
service does not establish that it actually was in the 
absence of corroborating medical evidence.  3The initial 
medical evidence of diabetes is more than a year after 
service and the Board finds that the veteran has failed to 
establish a nexus between service and diabetes mellitus.  The 
August 1996 VA examiner stated that the earliest diagnosis of 
diabetes mellitus was in August 1986.  While the veteran 
claimed to have been treated and or diagnosed by Dr. Baggett 
and Dr. Kahn, the veteran has failed to provide treatment 
records from those physicians despite repeated requests to do 
so.  

Thus, there is no competent evidence sufficient to well 
ground the claim.  The competent evidence of record does not 
show diabetes until years after service.  The only evidence 
in support of the veteran's contention that diabetes mellitus 
had its onset within the initial post-service year is the 
veteran's own statements.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent competent evidence of a link between service and 
diabetes mellitus, the claim is not well grounded.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v Gober, 38 U.S.C.A. § 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 80 (1995).  However, such evidence must be identified 
with some degree of specificity; with an indication that the 
evidence exists and that it would well ground the claim.  
See Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  In this 
case, the veteran has not identified with sufficient 
specificity medical evidence that would make his claim well 
grounded.  Therefore, 38 U.S.C.A. § 5103(a) is not applicable 
to the present case. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Service connection for a right ankle disorder is denied.  

Service connection for diabetes mellitus is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

